ON MOTION
ORDER
RADER, Chief Judge.
Cisco Systems, Inc. et al. (Cisco) move to strike portions of the reply brief and joint appendix filed by ESN, LLC. ESN opposes. Cisco replies. ESN moves for leave to file a surreply.
Upon consideration thereof,
(1) The motion to strike is granted to the extent that ESN must delete from the joint appendix pages A2605 through A2613 and must delete from its reply brief any reference to those pages. The corrected reply brief and joint appendix (confidential and nonconfidential versions) are due within 14 days of the date of filing of this order.
*988(2) The motion for leave to file a surre-ply is granted.